Title: Thomas Jefferson to Samuel L. Osborn, [29] August 1817
From: Jefferson, Thomas
To: Osborn, Samuel L.


          
            Sir
            Aug. 28. 29 17.
          
          Your favor of July came to hand on the 18th instant. and I am very sensible of the favor with which you are pleased to express yourself towards me. if, in the course of my political term of service, my fellow citizens think I have effected any thing useful for our country, my reward is in their approbation. I am thankful that I have lived to see the sacrifices of the revolutionary generation, whatever they may have been, result in so great a share of happiness to their descendants, and that they may perpetuate and improve these blessings, will be my last prayer. to yourself I tender the assurance of my best wishes & respects
          
            Th: Jefferson
          
        